AO 257 (Rev. 6/78)


       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT             INFORMATION                INDICTMENT                       Name of District Court, and/or Judge/Magistrate Location
                                                           SUPERSEDING                        NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                        SAN FRANCISCO DIVISION
 COUNT ONE: 18 U.S.C. §§ 1343, 1346 and 1349– Conspiracy          Petty
 to Commit Honest Services Wire Fraud;
                                                                  Minor              DEFENDANT - U.S
 COUNT TWO: 18 U.S.C. § 1956(h) – Conspiracy to Commit
                                                                  Misde-                                                                 FILED
 Money Laundering
                                                                  meanor
                                                                                       WING LOK “WALTER” WONG
                                                                                                                                           Jun 23 2020
                                                                  Felony
                                                                                        DISTRICT COURT NUMBER                            SUSANY. SOONG
PENALTY:      PLEASE SEE PENALTY SHEET ATTACHMENT                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                         CR 20-257 JD                                     SAN FRANCISCO



                                                                                                                  DEFENDANT
                           PROCEEDING                                                     IS NOT IN CUSTODY
                                                                                            Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                         1)       If not detained give date any prior
                     Federal Bureau of Investigation
                                                                                            summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                 2)       Is a Fugitive
       give name of court
                                                                                   3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                          IS IN CUSTODY
                                                                                   4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                5)       On another conviction
       which were dismissed on motion
       of:
                                                             SHOW
                                                           DOCKET NO.
                                                                                                                             }         Federal           State

            U.S. ATTORNEY            DEFENSE
                                                   }                               6)       Awaiting trial on other charges
                                                                                             If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                            Yes            If "Yes"
       pending case involving this same
       defendant                                           MAGISTRATE
                                                                                        Has detainer
                                                                                        been filed?         No
                                                                                                                      }    give date
                                                                                                                           filed
                                                            CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                   }                                    DATE OF
                                                                                        ARREST
                                                                                                                  Month/Day/Year


                                                                                        Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form             David L. Anderson
                                                                                        DATE TRANSFERRED
                                                                                        TO U.S. CUSTODY
                                                                                                                                Month/Day/Year


                              U.S. Attorney         Other U.S. Agency

Name of Assistant U.S.                                                                       This report amends AO 257 previously submitted
Attorney (if assigned)                  Scott D. Joiner
                                                   ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS             NO PROCESS*                WARRANT         Bail Amount:
        If Summons, complete following:
             Arraignment    Initial Appearance                             * Where defendant previously apprehended on complaint, no new summons or
                                                                           warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                           Date/Time:                                 Before Judge:

        Comments:
                           PENALTY SHEET ATTACHMENT

Count One:

      18 U.S.C. §§ 1343, 1346, 1349 – Conspiracy to Commit Honest Services Wire Fraud

      Maximum Penalties: 20 years imprisonment
                         $250,000 fine or not more than the greater of twice the gross gain
                         or twice the gross loss
                         3 years supervised release
                         $100 special assessment
                         Forfeiture

Count Two:

      18 U.S.C. § 1956(h) – Money Laundering Conspiracy

      Maximum Penalties: 20 years imprisonment
                         $500,000 or twice the value of the monetary instrument or funds
                         involved in the transaction
                         3 years supervised release
                         $100 special assessment
                         Forfeiture
 1 DAVID L. ANDERSON (CABN 149604)                                                        FILED
   United States Attorney
 2                                                                                          Jun 23 2020

                                                                                          SUSANY. SOONG
 3                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                           SAN FRANCISCO
 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11

12   UNITED STATES OF AMERICA,                        )   CASE NO. CR 20-257 JD
                                                      )
13           Plaintiff,                               )
                                                      )
14      v.                                            )   VIOLATIONS:
                                                      )   18 U.S.C. §§ 1343, 1346 and 1349– Conspiracy to
15   WING LOK “WALTER” WONG,                          )   Commit Honest Services Wire Fraud; 18 U.S.C. §
                                                      )   1956(h) – Conspiracy to Commit Money Laundering;
16           Defendant.                               )
                                                      )   18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) –
17                                                    )   Criminal Forfeiture
                                                      )
18                                                    )   SAN FRANCISCO VENUE
                                                      )
19

20                                            INFORMATION
21 The United States Attorney charges:

22

23 COUNT ONE:               (18 U.S.C. § 1349 – Conspiracy to Commit Honest Services Wire Fraud)
24           1.      Beginning at an unknown date, but as early as in or about 2004 and continuing through in
25 or about January 2020, in the Northern District of California and elsewhere, the defendant,

26                                       WING LOK “WALTER” WONG
27 did knowingly and intentionally conspire with Mohammed NURU and others, including other public

28 officials for the City and County of San Francisco (the “City”), known and unknown to the United States


     INFORMATION
 1 Attorney, to commit wire fraud, that is, having devised and intending to devise a material scheme and

 2 artifice to defraud the City, and the citizens of San Francisco of their right to the honest and faithful

 3 services of Mohammed NURU and other City officials through bribery, kickbacks, and the concealment

 4 of material information, to transmit and cause to be transmitted by means of wire communication in

 5 interstate commerce writings, signs, signals, pictures and sounds for the purpose of executing such

 6 scheme and artifice, in violation of Title 18, United States Code, Sections 1343 and 1346. All in

 7 violation of Title 18, United States Code, Section 1349.

 8

 9 COUNT TWO:               (18 U.S.C. § 1956(h) – Conspiracy to Commit Money Laundering)

10          2.      Beginning at an unknown date, but as early as in or about 2008 and continuing through in

11 or about January 2020, in the Northern District of California and elsewhere, the defendant,

12                                       WING LOK “WALTER” WONG

13 did knowingly combine, conspire, and agree with Mohammed NURU and with other persons known and

14 unknown to the United States Attorney, to knowingly conduct and attempt to conduct financial

15 transactions affecting interstate commerce and foreign commerce, which transactions involved the

16 proceeds of specified unlawful activity, that is, wire fraud, knowing that the transactions were designed

17 in whole or in part to conceal and disguise the nature, location, source, ownership, and control of the

18 proceeds of specified unlawful activity, and that while conducting and attempting to conduct such

19 financial transactions, knew that the property involved in the financial transactions represented the

20 proceeds of some form of unlawful activity, in violation of Title 18, United States Code, Section

21 1956(a)(1)(B)(i). All in violation of Title 18, United States Code, Section 1956 (h).

22

23 FORFEITURE ALLEGATION:                   (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

24          3.      The allegations contained in this Information are re-alleged and incorporated by reference

25 for the purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

26 Title 28, United States Code, Section 2461(c).

27          4.      Upon conviction for any of the offenses set forth in this Information , the defendant,

28                                       “WING LOK” WALTER WONG,


     INFORMATION                                          2
 1 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

 2 Title 28, United States Code, Section 2461(c), all property, real or personal, constituting, or derived

 3 from proceeds the defendant obtained directly and indirectly, as the result of those violations.

 4          If any of the property described above, as a result of any act or omission of the defendant:

 5                  a.     cannot be located upon exercise of due diligence;

 6                  b.     has been transferred or sold to, or deposited with, a third party;

 7                  c.     has been placed beyond the jurisdiction of the court;

 8                  d.     has been substantially diminished in value; or

 9                  e.     has been commingled with other property which cannot be divided without

10                         difficulty,

11 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

12 United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

13          All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,

14 Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

15

16 DATED:

17

18 DAVID L. ANDERSON
   United States Attorney
19

20 _____________________________
   SCOTT D. JOINER
21 S. WAQAR HASIB
   Assistant United States Attorneys
22

23

24

25

26

27

28


     INFORMATION                                         3

                                                                                            FILED
                          UNITED STATES DISTRICT COURT                                        Jun 23 2020

                          NORTHERN DISTRICT OF CALIFORNIA                                   SUSANY. SOONG
                                                                                       CLERK, U.S. DISTRICT COURT
                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                             SAN FRANCISCO
                                 &5,0,1$/&29(56+((7

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.


    &$6(1$0(                                           &$6(180%(5      CR 20-257 JD
    86$9   WING LOK “WALTER” WONG
    ,V7KLV&DVH8QGHU6HDO"                   <HV ✔ 1R

    7RWDO1XPEHURI'HIHQGDQWV                    ✔           RUPRUH

    'RHVWKLVFDVHLQYROYH21/<FKDUJHV
                                                <HV      1R ✔
    XQGHU86&DQGRU"

    9HQXH 3HU&ULP/5                 6) ✔ 2$.           6-       

    ,VWKLVDSRWHQWLDOKLJKFRVWFDVH"       <HV      1R ✔

    ,VDQ\GHIHQGDQWFKDUJHGZLWK
                                                <HV      1R ✔
    DGHDWKSHQDOW\HOLJLEOHFULPH"

    ,VWKLVD5,&2$FWJDQJFDVH"             <HV      1R ✔

    $VVLJQHG$86$
    /HDG$WWRUQH\ Scott     D. Joiner                  'DWH6XEPLWWHG   6/19/2020
    &RPPHQWV                              
    
    
    
    
    
    
    
    
    
    





                                                               RESET FORM              SAVE PDF
)RUP&$1'&5,0&29(5 5HY 
